DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
1.	The Election filed September 28, 2021 in response to the Office Action of June 28, 2021 is acknowledged and has been entered.  Applicant's election without traverse of the species RASSF1A and APC is acknowledged.  
2.	Claims 26-45 are pending.
3.	 Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 26-43 and 45 are currently under consideration.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 27 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 27 and 43 are drawn to quantifying a trend of the level of the target sequence over a time course of treatment, monitoring, or post-treatment of the hepatocellular carcinoma.
In the remarks of 11/22/2019, Applicant argues that support for the new claims could be found in the original specification at page2, lines 5-15; page 7, line 30; page 10, lines 9-10 and Table II; page 17, lines 5-17; page 16, lines 13-17; and page 18, lines 20-31.
A review of the cited support reveals support at page 18, lines 20-31 for:
The present methods can be used to assess the tumor status of an individual. The methods can be used, for example, in the diagnosis and/or prognosis of cancer. The methods can also be used to monitor the progress of cancer, for example, during treatment. The methods can also be used to monitor changes in the levels of methylation over time, for example to assess the susceptibility of an individual to cancer, and the progression of the disease. The methods can also be used to predict the outcome of disease or the likelihood of success of treatment. 

However the cited support does not provide support for quantifying a trend of the level of the target sequence over a time course of . . . post-treatment of the hepatocellular carcinoma.  Thus claims 27 and 43 are not supported by the specification and claims as originally filed and are new matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 45 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2005/040399 A2 (Jeddeloh et al. May 06, 2005, IDS), “Jeddeloh”
Jeddeloh  teaches a method for quantifying average methylation density in a locus of genomic DNA, the method comprising,  contacting genomic DNA with a methylation-dependent restriction enzyme or a methylation-sensitive restriction enzyme under conditions that allow for at least some copies of potential restriction enzyme cleavage sites in the locus to remain uncleaved;  quantifying intact copies of the locus; and  comparing the quantity of amplified product to a control value representing the quantity of methylation of control DNA, thereby quantifying the average methylation density in the locus compared to the methylation density of the control DNA.   See claim 1.
Jeddeloh teaches cleavage with at least two different methylation sensitive restriction enzymes. See claims 7 and 17 and Figs. 15 and 18. 
Jeddeloh teaches that the samples include body fluids like blood, saliva, and urine. See p. 4-[25] and p. 16-[83]. 
Jeddeloh teaches that cancer cells display somatic changes in DNA methylation. See p.1 [02]. Jeddeloh teaches that the method can be performed to detect the presences of absence of cancer for cancer diagnosis and prognosis. See pp. 2–[06], 4-[21], p. 12-[73]. 

Jeddeloh teaches that the methylation of the RASSF1A DNA sequences can be used for diagnosis or prognosis of cancer, in particular, lung, breast, ovarian, kidney and nasopharyngeal cancer. See p. 24-[109] and p. 25-Table 1. 
Jeddeloh teaches that the methylation sensitive restriction enzyme cleaves at or in an unmethylated recognition sequence by does not cleave the same sequence when methylated. See p. 9-[61].  
Jeddeloh teaches extending the cleavage time for complete digestion. See p. 11-[67] and pp. 14-15.
Jeddeloh teaches monitoring quantification of the levels of amplified DNA. p. 18-[88]-[90].
Jeddeloh teaches detecting hepatocellular carcinoma and nasopharyngeal carcinoma. See p. 25-Table 1 and pp. 26-27-[112].
Jeddeloh teaches at p.13- [75]:
The amount of methylation in a DNA locus can be determined by comparing the quantity of intact DNA or cut DNA to a control value representing the quantity of intact DNA or cut DNA in a similarly-treated DNA sample. As discussed below, the control value can represent a known or predicted number of methylated nucleotides. Alternatively, the control value can represent the quantity of intact or cut DNA from the same locus in another (e.g., normal, non-diseased)cell or a second locus.

Jeddeloh teaches at p.22- [101]:
Control values can represent either external values (e.g., the number of
intact loci in a second DNA sample with a known or expected number of methylated
nucleotides or methylated restriction enzyme recognition sequences) or internal values (e.g., a second locus in the same DNA sample or the same locus in a second DNA sample).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
7.	Claims 26-29, 31-36, and 39-43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/040399 A2 (Jeddeloh et al. May 06, 2005, IDS), “Jeddeloh” as applied to claim 45 above, and further in view of Yeo et al. (Liver International  April 2005:25: 266-272, IDS), “Yeo”.
Jeddeloh teaches as set forth above. Jeddeloh additionally teaches APC hyper-methylation is associated with hepatocellular cancer.  See Table 1.
Jeddeloh teaches as set forth above, but does not teach detecting RASSF1A methylation for prognostication or monitoring of hepatocellular carcinoma in a subject. 
Yeo teaches detecting RASSF1A promoter hyper-methylation in plasma from hepatocellular carcinoma patients (HCC) with hepatitis B surface antigen (HSBsAg) positive patients. See abstract and Materials and methods.
Yeo teaches that the RASSF1A promoter hyper-methylation in plasma correlated with HCC size and RASSF1A promoter hyper-methylation occurred at a high frequency in HCC. See abstract and Tables 1 and 2. 
It would have been prima facie obvious ant the time the invention was made given that the level of skill in the art was high to combine the teachings of Jeddeloh and Yeo and detect RASSF1A promoter hyper-methylation by the method of Jeddeloh for prognosis or monitoring of hepatocellular carcinoma because Jeddeloh teaches detecting RASSF1A methylation for cancer diagnosis and prognosis and Yeo teaches that the RASSF1A promoter hyper-methylation in plasma correlated with HCC size and RASSF1A promoter hyper-methylation occurred at a high frequency in HCC.   Additionally, one would have been motivated to detect APC . 

8.	Claims 30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/040399 A2 (Jeddeloh et al. May 06, 2005, IDS), “Jeddeloh” in view of Yeo et al. (Liver International April 2005:25: 266-272, IDS), “Yeo” as applied to claims  26-29, 31-36, 39-43 and 45 above, and further in view of  CN 1451759 A (10/29/2003, IDS), translation in Appendix 1.
Jeddeloh and Yeo teach as set forth above, but do not specifically teach that the target sequence comprises exon 1 of RASSF1A or residues 1142 to 1269 of SEQ ID NO: 1. 
CN1451759 teaches a method for detecting liver cancer, characterized in that it comprises the steps of: detecting in a sample RASSF1A gene promoter methylation status of CpG islands, compared with the control on the methylation status indicates different individuals with liver cancer or liver cancer susceptibility above the normal population.  See claim 9. 
CN1451759 teaches detecting methylation-sensitive restriction enzyme + PCR method. See claim 10.
	CN1451759 teaches detecting the gene in RASSF1A gene in serum for diagnosis.  See p. 6-last paragraph to p. 7-second paragraph of the translation.
rd to last paragraph and figure 2.
	CN1451759 teaches SEQ ID Nos: 107-108 which amplify a portion RASSF1a on chromosome 3 that comprises residues 1099 to the end of SEQ ID NO: 1. See Appendix 2 and 3.   This region of SEQ ID NO: 1 comprises residues 1142 to 1269 of SEQ ID NO: 1 and contains the first exon of RASSF1A and several methylation sensitive restriction sites. See the instant Figure 6.
CN1451759 teaches that the amplified region has 7 Bst UI, 8 Hha I sites and2 Hpa II sites. See table 5. 
 CN1451759 teaches that the liver cancer is hepatocellular carcinoma (HCC).  See p. 1-Description and p.5-last paragraph to p.6-second paragraph.
	It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Jeddeloh, Yeo, and CN1451759 and use the primers of CN1451759 in the methods of Jeddeloh and Yeo because Jeddeloh and Yeo are drawn to detection of RASSF1A gene promoter methylation for diagnosis and prognosis of hepatocellular carcinoma and  CN1451759 teaches detection of RASSF1A gene promoter methylation status for diagnosis of hepatocellular carcinoma. One of skill in the art would have been motivated to find and use the optimal RASSF1A primers of prognosis and monitoring of hepatocellular carcinoma. 

9.	Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/040399 A2 (Jeddeloh et al. May 06, 2005, IDS), “Jeddeloh” in view of Yeo et al. (Liver International April 2005:25: 266-272, IDS), “Yeo” and in view of  CN 1451759 A , as applied to claims  26-37, 39-43 and 45 above, and further in view of US 2009/0155776 A1 (Lo et al pub. 6/18/2009, effectively May 3, 2006, IDS), “Lo”
Jeddeloh, Yeo, and CN1451759 teach as set forth above, but do not teach using SEQ ID NOs: 2-4.
Lo teaches using SEQ ID Nos: 2-4 in the real-time PCR detection of methylated RASSF1A.  See abstract and ¶¶ 0086, 0087, 0091, and 0092.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Jeddeloh, Yeo, CN1451759 and Lo to use the SEQ ID NOs: 2-4 in real-time PCR detection of RASSF1A because Jeddeloh and CN1451759 teaches detection and quantification of RASSF1A by real-time PCR and Lo successfully used SEQ ID NOs: 2-4 in real-time PCR detection of methylated RASSF1A.  Given the routine nature of the assays and the successful use of SEQ ID NOs: 2-4 by Lo, one of skill in the art would have been motivated with a reasonable expectation of success to use SEQ ID NOs: 2-4 for the detection of methylated RASSF1A and to find the optimal detection reagents. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,371,566 (Lo et al. June 21, 2016, IDS) in view of WO 2005/040399 A2 (Jeddeloh et al. May 06, 2005, IDS), “Jeddeloh”.
The ‘566 claims are drawn to:	1. A method for the detection or monitoring of hepatocellular carcinoma or nasopharyngeal carcinoma in a biological sample selected from blood, plasma, serum, saliva, and urine from an individual, or for assessing the susceptibility of said individual to developing hepatocellular carcinoma or nasopharyngeal carcinoma, which comprises (a) subjecting the sample, or nucleic acid extracted therefrom, to a methylation-sensitive restriction enzyme; (b)(i) amplifying a target sequence comprising residues 1142 to 1269 of SEQ ID NO:1 from said 
    2. A method for conducting a control during the detection or monitoring of cancer in a biological sample selected from blood, plasma, serum, saliva, and urine from an individual, which comprises (a) subjecting the sample, or nucleic acid extracted therefrom, to a methylation-sensitive restriction enzyme; (b) amplifying a beta-actin control sequence from said sample with a primer comprising the sequence shown in SEQ ID NO: 5 and a primer comprising the sequence shown in SEQ ID NO: 6, and (c) detecting the amplified .beta.-actin control sequence with a detectably-labelled probe comprising the sequence shown in SEQ ID NO: 7, wherein detecting amplified .beta.-actin control sequence in step (c) indicates that the digestion is not complete, while not detecting amplified .beta.-actin control sequence in step (c) indicates that the digestion is complete. 
    3. The method of claim 1, wherein the same number of methylation-sensitive restriction enzyme recognition sites are present in said control sequence and said target sequence. 

    5. The method of claim 1, wherein said target sequence comprises a sequence of the promoter and/or exon 1 of RASSF1A. 
    6. The method of claim 1, wherein the detectable label of step (b) and/or step (c) is a fluorescent molecule, a radioisotope, an enzyme, or biotin. 
    7. The method of claim 2, wherein the detectable label is a fluorescent molecule, a radioisotope, an enzyme, or biotin. 
    8. The method of claim 1, wherein the method is used for the detection or monitoring of hepatocellular carcinoma or nasopharyngeal carcinoma in said biological sample of said individual. 
    9. The method of claim 1, wherein the method is used for assessing the susceptibility of said individual to developing hepatocellular carcinoma or nasopharyngeal carcinoma.
The ‘566 claims teach as set forth above, but does not teach digesting DNA with more than one methylation sensitive restriction enzymes and detecting target sequences with at least two methylation sensitive restriction enzyme recognition sites.
 	Jeddeloh teaches as set forth above.
It would have been prima facie obvious ant the time the invention was made given that the level of skill in the art was high to combine the teachings of the ‘566 claims and Jeddeloh and detect RASSF1A promoter hyper-methylation by the method of Jeddeloh by digesting DNA with more than one methylation sensitive restriction enzymes and detecting target sequences with at least two methylation sensitive restriction enzyme recognition sites  for prognosis or monitoring of hepatocellular carcinoma because Jeddeloh teaches detecting RASSF1A 
Conclusion
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PETER J REDDIG/            Primary Examiner, Art Unit 1642